NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiarong Lamiquiz on December 21, 2021.
The application has been amended as follows: 
ALLOW claims 1 and 84-90.
Cancel claim 93.
Rejoin claims 94-95 and ALLOW.
ALLOW claims 98-107.
Rejoin claim 108 and ALLOW.

ALLOW claims 112-113 and 116-121.
Rejoin claim 122 and ALLOW.
ALLOW claims 123-124 and 126.
Reasons for Allowance
The claimed invention is drawn to a vaccine composition comprising an antigen, microcrystalline cellulose and trehalose and mannitol wherein the trehalose and mannitol are provided in a weight ratio from about 1:1 to about 1:5 or a molar ratio of about 1:2 to about 1:10.
Related vaccine compositions comprising antigen and saccharides are well-known in the art, the closest of which is considered to be Nagata et al (US 2013/0129781; of record) which teach vaccine compositions that may generically comprise trehalose or mannitol (and specific embodiments thereof), but do not disclose any compositions comprising both trehalose and mannitol.  While it may have been obvious to include both saccharides in the vaccine compositions of Nagata et al in the expectation of providing similar vaccine compositions, Applicant has demonstrated that the combination of trehalose and mannitol in a weight ratio from about 1:1 to about 1:5 or a molar ratio of about 1:2 to about 1:10 provides unexpected results.  In particular, the instantly claimed compositions exhibit desirable properties such as a cake appearance showing a uniform texture without shrinkage, cracking or collapse, and so on, when compared to vaccine compositions comprising trehalose and mannitol in weight ratios outside the claimed range.  As such, the rejection of claims under 35 U.S.C. 103(a) is overcome.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611